Citation Nr: 9905734	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  83-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant's mother and brother.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from April 1981 to April 
1982.  He was discharged as unsuitable for service due to a 
personality disorder.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1982 rating decision by the 
Veterans Administration (now Department of Veterans Affairs, 
hereinafter VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case was subsequently transferred to the RO 
in Houston, Texas, which has jurisdiction over this appeal.

The veteran submitted a VA Form 21-526 in July 1982, wherein 
he identified his disability as a personality disorder.  
Service connection for a nervous condition was denied by a 
September 1982 rating decision.  The veteran submitted a 
Notice of Disagreement to the above rating decision in 
October 1982.  A Statement of the Case was issued in December 
1982, and a VA Form 1-9, Appeal to the Board, was submitted 
by the veteran in May 1983.

A personal hearing was conducted before an RO rating board in 
August 1983, a transcript of which is of record.  At that 
time the veteran was unavailable to testify, but testimony 
was provided by his mother and brother.  It is noted that the 
veteran's then accredited representative clarified that the 
veteran was seeking service connection for his current 
psychiatric condition.

The Board notes that there is a gap in the records on file 
from March 1985, when the veteran was granted a waiver of 
overpayment for indebtedness, to June 1998, when 
correspondence was submitted regarding the veteran's claim.  
Among other things, the veteran submitted VA Forms 21-4142, 
Authorization for Release of Information, wherein he 
identified treatment from "Riceland Regional" for the 
period from December 1994 to April 1995, and from "UTMB" 
for the period from August 1997 to the present.  No records 
are on file from either facility.

The veteran also submitted a copy of April 1998 Notice of 
Award that he had received from the Social Security 
Administration.  This correspondence informed the veteran 
that he was entitled to monthly disability benefits beginning 
November 1997, and that it was found that he became disabled 
under the rules of Social Security Administration on May 27, 
1997.  However, this correspondence did not identify the 
veteran's disability.  Nevertheless, the Board is of the 
opinion that the Social Security Administration may have 
additional records that could be relevant to adjudication of 
the issue on appeal, and that a request should be made for 
these records.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In June 1998, the veteran completed VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," designating AMVETS as his representative.  
The Rules of Practice for the Board provide that "an 
appropriate designation of a new representative will 
automatically revoke any prior designation of 
representation."  38 C.F.R. § 20.607.

By a letter dated February 10, 1999, the RO notified the 
veteran that his file was being certified to the Board and 
that he had 90 days (May 10, 1999) to submit a request for a 
hearing, to submit additional information, or to appoint or 
change his representative.  On February 24, 1999, the RO 
faxed a copy of a "Power of Attorney" signed by the veteran 
to the Board.  In this document, the veteran appointed the 
law office of Waddell & Magan as his attorneys to act for him 
with regard to his claim for VA benefits.  The Rules of 
Practice provide that an attorney may be designed as an 
appellant's representative through a properly executed VA 
Form 22a, "Appointment of Attorney or Agent as Claimant's 
Representative," or in lieu thereof, an attorney may state 
in writing on his or her letterhead that he or she is 
authorized to represent the appellant.  However, the Rules of 
Practice specify that the designation must be of an 
individual attorney, rather than a firm or partnership.  38 
C.F.R. § 20.603.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should provide the veteran 
with a VA Form 22a, "Appointment of 
Attorney or Agent as Claimant's 
Representative," and request that he 
complete this form or in lieu thereof, 
submit a letter from an attorney who 
states in writing on his or her 
letterhead that he or she is authorized 
to represent the appellant.  The veteran 
must be advised that the designation must 
be of an individual attorney, rather than 
a firm or partnership.

2.  The RO should request the veteran to 
identify all medical professionals who 
may have records which would be pertinent 
to his claims.  The RO should obtain 
records from all sources identified that 
are not already of record.  At the very 
least, the RO should follow-up on the 
veteran's report of treatment at 
"Riceland Regional" and "UTMB."

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, to 
include the medical records relied upon 
concerning that claim.  The RO should 
document all efforts to obtain such 
documents, and associate all records 
received with the claims folder.

4.  Should the veteran designate an 
attorney as his representative, the 
attorney should be provided with the 
opportunity to review the claims folder, 
and be provided with a reasonable 
opportunity to present additional 
arguments or evidence in support of the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder.

5.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit sought is not granted, the veteran and his 
representative (if one is designated) should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

